Citation Nr: 0711745	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran failed to report, without explanation, for a 
video conference hearing scheduled to be conducted in 
February 2007.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing treated as withdrawal of request]. 

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in April 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO 
denied reopening of a claim of entitlement to service 
connection for hypertension. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 2001 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; it 
is cumulative or redundant of evidence already of record; and 
it does not raise a reasonable possibility of substantiating 
the claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for hypertension.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record in this case reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in June 2005, after its 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in January 2006 and April 2006.  There is no indication 
or reason to believe that the ultimate decision of the RO 
would have been different had VCAA notice been provided at an 
earlier time.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The June 2005 VCAA letter is in compliance with the 
Court's holding in Kent.  The letter specifically informed 
the veteran of the type of evidence that was lacking in the 
record at the time of the prior denial, and of the type of 
evidence that is necessary to reopen the claim.  

Although the June 2005 letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for hypertension, 
such notice was provided in a letter accompanying the April 
2006 supplemental statement of the case.  In spite of any 
timing deficiency with respect to this letter, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that reopening of the claim of entitlement to 
service connection for hypertension is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so any timing deficiency with respect to those 
elements of the claim was harmless error.

The Board notes in passing that the veteran's representative 
asserted in the May 2006 VA Form 646 that the veteran's 
service medical records had been destroyed and were not of 
record.  The Board notes that the service medical records are 
contained in the claim file, and they have apparently been 
present in the claim file since November 1950 when they were 
obtained in connection with a dental claim.  There is no 
indication from any official source that any of the veteran's 
records were destroyed, or that there are any outstanding 
service medical records.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the claim.  

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis

At the time of the November 2001 rating decision, the 
evidence of record established only that the veteran had a 
currently diagnosed disability.  Although the veteran claimed 
that his hypertension had its onset in service or was 
aggravated thereby, the competent evidence of record did not 
establish a nexus between any in-service disease or injury 
and hypertension.  

The evidence submitted after the November 2001 denial 
similarly does not tend to establish a nexus between an in-
service disease or injury and the veteran's current 
hypertension, nor does it show aggravation of a preexisting 
condition.  Indeed, the evidence received since the November 
2001 denial consists of additional statements from the 
veteran and duplicate copies of medical records already of 
record and previously considered by the RO and the Board.  
Such duplicate evidence, being cumulative and redundant of 
evidence already of record, is by definition, not new and 
material evidence.

Statements from the veteran although continuing to maintain 
his entitlement to service connection for hypertension cannot 
be considered new and material as to the matter of medical 
nexus or aggravation.  Laypersons are capable of testifying 
as to symptoms, but not as to the proper diagnosis or date of 
onset or cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 2001 
denial of reopening of the veteran's claim is cumulative and 
redundant of evidence already of record.  Accordingly, new 
and material evidence has not been received, and reopening of 
the claim of entitlement to service connection for 
hypertension is not in order. 


ORDER

Reopening of the claim of entitlement to service connection 
for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


